Citation Nr: 0101257	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  94-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for residuals of deep vein 
thrombosis of the right leg, to include as secondary to the 
service-connected right ankle disability.




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to April 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
RO.  

In a May 1997 decision, the Board denied two issues and 
remanded the current issue on appeal as well as an increased 
rating claim.  

In March 1999, the Board denied an earlier effective date 
claim and remanded the same two issues again.  In July 1999, 
the veteran withdrew the appeal of the increased rating 
issue.  

In June 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  

In July 2000, the requested opinion was received at the Board 
and later provided to the veteran in a timely fashion.  

Thereafter, in September 2000, rebuttal medical evidence was 
received in support of the veteran's claim.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The current evidentiary record includes medical evidence 
that establishes that the veteran has residual disability due 
to a deep vein thrombosis of the right leg that as likely as 
was caused by the right ankle injury he suffered in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
residuals of the deep vein thrombosis of the right leg are 
due to disease or injury which was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In light of favorable disposition by the Board discussed 
hereinbelow, it is not necessary to remand this matter for 
initial consideration of the law by the RO.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A careful review of the record shows that the veteran injured 
his right ankle in service and that he is currently receiving 
VA disability compensation for this service-connected right 
ankle disability at the rate of 20 percent.  The veteran 
asserts in this regard that his service-connected right ankle 
injury either caused or worsened his deep vein thrombosis of 
the right leg.  

In April 1998, a VA examination was conducted.  The examiner 
stated that "[a]s there is a history of injury . . . and he 
is favoring the right leg and there is decreased motion in 
the right leg, this may increase the risk of [deep vein 
thrombosis] in the right lower extremity when compared to the 
left lower extremity."  

Another VA examination was conducted in June 1999, and the 
examiner determined that the veteran's deep vein thrombosis 
was unlikely caused by his right ankle injury 28 years 
earlier.  The examiner, however, did not offer an opinion as 
to whether the deep vein thrombosis was aggravated by the 
residuals of the veteran's right ankle injury.  

As noted hereinabove, in June 2000, the Board requested the 
opinion of a VHA medical specialist.  The Board asked whether 
it was "at least as likely as not that the veteran's right 
ankle disability caused or aggravated the deep vein 
thrombosis of the right leg."  

The VHA opinion was received in July 2000.  The specialist, 
however, mischaracterized the question as "whether or not 
the veteran's deep vein thrombosis was more likely than not 
to have been caused by the right ankle injury 28 years 
prior."  He noted that 

the deep vein thrombosis could [have 
been] caused or precipitated by either 
prolonged cast immobilization from a 
lower extremity injury, permanent 
deformity which cause[d] alteration in 
weight bearing status of the lower 
extremity of a significant nature, or 
operative interventions which [might] 
produce direct or indirect injury to the 
lymphatic and venous systems draining the 
lower extremity.  

The VHA expert reviewed the service medical records and noted 
that, subsequent to service, references indicating that the 
veteran had been treated with cast immobilization for up to 
four months were made on a historical basis.  Significantly, 
the VHA specialist concluded that the veteran was very 
unlikely to have had any residuals from his ankle injury 
which would produce or enhance a pathologic condition to 
veins which would produce deep vein thrombosis.  

The veteran submitted as rebuttal evidence to the requested 
VHA opinion a September 2000 statement from Joseph A. H. 
Noronha, M.B.B.S.  Dr. Noronha reviewed the veteran's service 
and post-service medical records and opined that the 
veteran's in-service "right ankle disability caused and 
aggravated the deep vein thrombophlebitis of the right leg."  

Initially, the Board finds, based on its review of the 
evidence of record, that the statements of the veteran 
regarding the nature and extent of his right ankle injury and 
treatment therefor during service to be credible.  

The Board acknowledges in this regard the medical opinions of 
the June 1999 VA examiner and the VHA expert that the 
veteran's deep vein thrombosis was not likely caused by his 
in-service right ankle injury.  However, neither opinion 
really addressed the issue of aggravation.  

Furthermore, the VHA expert conceded that an injury as 
described by the veteran could have caused the deep vein 
thrombosis.  In addition, the April 1998 VA examiner and Dr. 
Noronha opined that the deep vein thrombosis was caused by 
the residuals of the right ankle injury.  

Thus, the Board finds that the evidence is in relative 
equipoise.  That is, it is shown as likely as not that the 
veteran has residual right leg disability due a deep vein 
thrombosis that was caused by his service-connected right 
ankle injury.  



ORDER

Service connection for the residuals of deep vein thrombosis 
of the right leg is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

